Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Old Republic International Corporation: We consent to the incorporation by reference in the registration statement (Nos. 33-32439, 2-80883, 33-49646, 33-52069, 333-58248, 333-40536, 333-37210, 333-104279, 333-135088, 333-147801 and 333-170090) on Form S-8 and (Nos. 33-29220 and 33-54104) on Form S-3 of Old Republic International Corporation of our report dated February 28, 2011, with respect to the consolidatedbalance sheet of Old Republic International Corporation as of December31, 2010, and the related consolidated statements of income, comprehensive income, preferred stock and common shareholders’ equity and cash flows for the year ended December31, 2010, and all related financial statement schedules, and the effectiveness of internal control over financial reporting as of December31, 2010, which reports appear in the December31, 2010 annual report on Form 10-K of Old Republic International Corporation. /s/ KPMG LLP Chicago, Illinois February 28, 2011
